               Case 2:17-cv-01854-MJP Document 64 Filed 07/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          THE UNIVERSITY OF                                CASE NO. C17-1854 MJP
            WASHINGTON, et al.,
11                                                           MINUTE ORDER
                                    Plaintiffs,
12
                    v.
13
            DEPARTMENT OF DEFENSE, et al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court is in receipt of the parties’ updated Joint Status Report (Dkt. No. 63). In
19
     consideration of the current situation,
20
            IT IS ORDERED that the matter is continued, and the parties will provide the Court with
21
     an updated status report upon (1) completion of the DIA review of the remaining documents, or
22
     (2) October 7, 2020, whichever first occurs.
23

24


     MINUTE ORDER - 1
             Case 2:17-cv-01854-MJP Document 64 Filed 07/07/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed July 7, 2020.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
